FILED IN
                                                                          1STCOURT OF APPEAL?
                                                                             HOUSTON, TEXAS


                                                                            JUL 3 0 2015
Return to:
                                                                          CHRISTOPHER  A. Pn.tvc
                                                                               iTOPHEB A. F
First Court of Appeals
301 Fannin Street                                                        CLERK.

Houston, Texas 77002

                                       Case Number
                                      01-14-00265-CR


Jonathan Uribe                                                  COURT OF APPEALS
                                                                   1ST DISTRICT
The State of Texas                                              HOUSTON, TEXAS

                     Pro se Motion for Access to Appellate Record

To the Honorable Justices of Said Court:

       Appellant's appointed counsel has filed a brief in the above styled and numbered
cause pursuant to Anders v. California, 386 U.S. 738 (1967).
       Appellant now moves this Court to provide him with a copy of the appellate
record including the clerk's record and the court reporter's record for use in preparing his
pro se response to counsel's brief.
       Appellant requests an extension of time of 30 days from the granting of this
motion to file a pro se response to counsel's Anders brief.


                                           Respectfully submitted,


                                           Pro se Appellant
                                           Gcxr?friyte,5*Unit, TDCJ # \(\\Oolcl5L
                                           ft&evUVVe,      , Texas 7Xlo5l


                                  Certificate of Service


       This is to certify that on 7-oH^\6                     (Date), a true and correct copy
of the above and foregoing document was served by mail on:

Bexar County District Attorney's Office,

                                                              fejjtbilk,
                                                   ro se Appellant
                        SAN. AftffTONSO'Xk TOO
                        RK> "GRANDE: .DISTRICT



                                     RECEIVED
                               FIRST COURT OF APPEALS
                                  HOUSTON. TEXAS


                                   JUL 3 0 2015
-1 £Gkt tAA^t                   CHRISTOPHER A. PRINE
                              ICLERK




                                          v^$V Co^V o£ ^PgegAs*

     7 s'OO'SSOEiEsSS